Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to Application No. 16/596651 filed on 10/08/2019.
Claims 1 –13 are currently pending and have been examined. Claims 1 – 13 have been rejected
As follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
	Claim(s) 1, 3 - 12, is/are rejected under 35 U.S.C. 102(a)(1) and (b)(2) as being anticipated by Pleva et al. (US20150171511)(Further addressed as Pleva).
	Regarding claim 1, Pleva teaches
A radar system comprising: (a radar sensor(0008))
a housing of which an upper side is open and with which a radome is coupled (includes a sensor housing having an radome forming one side (or face) thereof(0008))
a circuit board that is provided inside the housing (circuit board (PCB) 22 having various electronics coupled thereto(0042))
includes a radar antenna (An antenna(0008))
RF device mounted on an upper face (An antenna printed circuit board (PCB) is disposed in the sensor housing (Fig 2, 25))
controller mounted on a lower face (printed circuit board(Fig 2, 22))
an RF device cover that covers the RF device and is supported at the circuit board. (An RF shield is 20 is disposed in housing 14 and a printed circuit board (PCB) 22 having various electronics coupled thereto is disposed in housing 14 over RF shield(0042))
Regarding claim 3, Pleva teaches: wherein the RF device cover is fastened to the housing using a screw (radio frequency (RF) absorbing frame (sometimes simply referred to herein as a "frame") is disposed internal to the sensor housing (0008). See Fig.2 which depicts screws used to fasten the cover).
Regarding claim 4, Pleva taches: wherein a coupling hole vertically passing through the RF device cover is formed in the RF device cover (A radio frequency (RF) absorbing frame (sometimes simply referred to herein as a "frame") is disposed internal to the sensor housing and is disposed on at least a portion of the perimeter the antenna PCB on the same surface of the antenna PCB as the antenna(Fig 2, 0008)) and a bolt inserted into the coupling hole passes through the circuit board and is coupled with the housing (circuit board (PCB) 22 having various electronics coupled thereto is disposed in housing 14 (Fig 2, 0042)).
Regarding claim 5, Pleva teaches: wherein the RF device cover includes a guide protrusion protruding the lower side (An RF shield is 20(Fig 2) and circuit board (22)) and the circuit board (An RF shield is 20(Fig 2) and circuit board (22)).
Regarding claim 6, Pleva teaches: wherein the RF device cover includes an upper face part that is separate from the circuit board (An RF shield is 20(Fig 2) has an upper face part) and a side face part that protrudes to the lower side in a frame of the upper face part and is supported at the circuit board (An RF shield is 20(Fig 2) and circuit board (22) come in contact at the lower part where there is a protrusion).
Regarding claim 7, Pleva teaches: a groove is formed in the side face part, and a part of the side face part is separate from the circuit board (An RF shield is 20 (Fig 2) and circuit board (22) have a groove that is separate from the circuit board).
Regarding claim 8, Pleva teaches: the upper face part includes a protrusion protruding to the lower side (An RF shield is 20 (Fig 2) and circuit board (22) has a protrusion protruding to the lower side).
Regarding claim 9, Pleva teaches: the protrusion comes into contact with the RF device (An RF shield is 20 (Fig 2) and RF device can be seen comes into contact).
Regarding claim 10, Pleva teaches: wherein the housing includes a supporter that protrudes to an upper side and is supported at a lower face of the circuit board (Support frame 24 (Fig 2) supports the circuit board).
Regarding claim 11, Pleva teaches: wherein the supporter includes a first supporter supported at the controller (Support frame 24 (Fig 2)).
Regarding claim 12, Pleva teaches: the supporter includes a second supporter that is supported at the circuit board on a side opposite to the RF device (Support frame 24 (Fig 2)).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pleva et al. (US20150171511)(Further addressed as Pleva) in further view of Hulsman et al. (US9583827B2)(Further addressed as Hulsman).
	
Regarding claim 2, Pleva teaches the limitations set forth above but he does not teach an upper layer part of the circuit board is formed using a material having a dielectric constant lower than that of a lower layer part. However Hulsman teaches multilayer multipolymer board, which comprises at least a first
layer of a polymer material with a low dielectric loss factor, at least a second layer of high strength polymeric material(8).
	Pleva and Hulsman are considered to be analogous to the claim invention because they are in the same field of radar sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pleva to incorporate the teachings of Hulsman in order to create a multilayer board in order to decrease the weight and volume of the radar system and reduce the production time and costs. 
	
13 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Pleva et al. (US20150171511)(Further addressed as Pleva) in further view of Beer et al.(US7692588)(Further addressed as Beer).
	
Regarding claim 13, Pleva a housing of which an upper side is open and with which a radome is coupled (includes a sensor housing having an radome forming one side (or face) thereof(0008)) but fails to teach the housing includes a radiation fin protruding to an outer side. However, Beer teaches the heat sink can have cooling fins which intensively radiate the heat to the surroundings. 
	Pleva and Beer are considered to be analogous to the claim invention because they are in the same field of sensor housing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pleva to incorporate the teachings of Beer in order to create a housing with fins that could aid in heat dissipation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on 5712703415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        




/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648